  4:19-cr-03097-JMG-CRZ Doc # 63 Filed: 08/13/20 Page 1 of 2 - Page ID # 114




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3097

      vs.
                                                             ORDER
ABIMAEL TRUJILLO-LINARES,            and
UBER TRUJILLO-COLINDRES,

                  Defendants.


      Defendant Uber Trujillo-Colindres has moved to continue the trial, (Filing
No. 62), because the parties are currently engaged in plea discussions. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Uber Trujillo-Colindres’s motion to continue, (Filing No.
            62), is granted.

      2)    As to both defendants, the trial of this case is set to commence
            before the Honorable John M. Gerrard, United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on October 13, 2020, or
            as soon thereafter as the case may be called, for a duration of four
            (4) trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and October 13, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
4:19-cr-03097-JMG-CRZ Doc # 63 Filed: 08/13/20 Page 2 of 2 - Page ID # 115




         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 13th day of August, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
